Citation Nr: 1028224	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-05 375	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1. Entitlement to service connection for left knee disability to 
include as secondary to the service-connected right knee 
disability. 

2. Entitlement to service connection for shortening of the right 
leg to include as secondary to the service-connected right knee 
disability. 

3. Entitlement to a rating higher than 10 percent for arthritis 
of the right knee.  

4. Entitlement to a rating higher than 20 percent for instability 
of the right knee.  

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in April 2006 and June 2006, 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

In December 2008, the Board reopened the claim of service 
connection for a left knee disability and remanded the issue 
along with the other issues on appeal for further development.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. A left knee disability was not affirmatively shown to have 
been present in service; arthritis or degenerative joint disease 
was not manifest to a compensable degree within one year of 
separation from service; and the current left knee disability to 
include arthritis or degenerative changes first documented after 
service beyond the one-year presumptive period for arthritis or 
degenerative joint disease as a chronic disease, is unrelated to 
an injury or disease of service origin; and a left knee 
disability was not caused by or made worse by a service-connected 
disability.  

2. Shortening of the right leg was not affirmatively shown to 
have been present in service, is unrelated to an injury or 
disease of service origin; and shortening of the right leg was 
not caused by or made worse by a service-connected disability.





3. For the period covered in the appeal, there is no evidence 
showing that arthritis of the right knee is manifested by 
limitation of motion and functional loss due to pain, painful 
motion, weakness, excess fatigability, incoordination, swelling, 
atrophy or additional loss of motion associated with flare-ups or 
on repetitive use.

4. For the period covered in the appeal, there is no evidence 
showing severe recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1. A left knee disability to include arthritis or degenerative 
joint disease was not incurred in or aggravated by service; 
service connection for a left knee disability to include 
arthritis or degenerative joint disease may not be presumed to 
have been incurred during service; and a left knee disability is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2. Shortening of the right left was not incurred in or aggravated 
by service and shortening of the right leg is not proximately due 
to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).

3. The criteria for a rating higher than 10 percent for arthritis 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2009).

4. The criteria for a rating higher than 20 percent for 
instability of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Diagnostic Code 5257 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 




The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in December 2005 and May 2008 regarding 
the Veteran's claims.  The Veteran was notified of the evidence 
necessary to substantiate the claims of secondary service 
connection for the left knee disability and shortening of the 
right leg, that is, evidence of a relationship between the 
claimed condition and a service-connected condition.  

The notice included the type of evidence needed to substantiate 
the claims for increase, namely, evidence that the disabilities 
had increased in severity and the effect that worsening has on 
the claimant's employment.  The Veteran was notified that VA 
would obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical records 
or authorize VA to obtain private medical records on his behalf; 
the notice included, in general, the provisions for the degree of 
disability assignable.  

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of preadjudication 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claims were readjudicated as 
evidenced by the supplemental statement of the case, dated in 
September 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records and scheduled the Veteran for VA 
examinations, which he did not attend.  In September 2007, the RO 
requested a VA examination in order to decide the claims of 
service connection and the claims for increase.  The Veteran 
called and stated that he could not make it to the examination.  
In January 2008, the VA examination was rescheduled and the 
examination was cancelled because the Veteran was out of the 
country.  In March 2009 another VA examination was scheduled, 
however the Veteran did not report for that examination and the 
examiner provided opinions regarding the service connection 
claims based on the review of the claims folder.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

Where a Veteran who served for ninety days develops arthritis or 
degenerative joint disease within one year from separation from 
service, service connection may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Secondary service connection 
includes the concept of aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform with Allen, additionally, other substantive 
changes were made.  As the claim was filed before the other 
substantive changes were made, only the changes that conform to 
Allen apply.







Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.   Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nichloson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 






Left Knee and Right Leg

Facts

Service treatment records show that a Medical Board in September 
1969 indicated that prior to service the Veteran injured his 
right knee in April 1968 playing football and suffered a torn 
medial collateral ligament of the right knee.  That same month a 
medial meniscectomy was performed as well as a repair of the 
medial collateral ligament.  An undated report of medical history 
indicates the Veteran had a "trick" or locked knee.  

After service, on VA examination in September 1987, the examiner 
noted that the Veteran's left knee became bothersome without 
injury about six years previously.  The diagnosis was chronic 
left knee symptoms of an uncertain etiology with normal 
examination.  

VA records in December 1997 show the left knee was getting worse 
and the Veteran needed an orthotic shoe for one shorter leg.  X-
ray showed mild spurring of the tibial spines.  In February 1998, 
arthritic symptoms in the left knee were noted.   In January 
1999, it was noted that the Veteran's left knee pain was probably 
related to his right knee pain.  In June 1999, the impression was 
probable rupture of Baker's cyst of the left knee.  

In the claim received in May 2005, the Veteran argued that his 
service-connected right knee caused his left knee disability due 
to change in gait.  He also contended that his right leg is 
shorter due to his service-connected right knee disability and he 
needed an orthotic shoe.  In May 2005, the Veteran stated that he 
was told that his right leg is shorter due to bowing of the right 
knee.  In the notice of disagreement in May 2006, the Veteran 
stated that doctors have attributed his left knee disability to 
his right knee.  



As indicated earlier the Veteran did not report for his VA 
examination in March 2009, however, the examiner did review the 
Veteran's file and provided medical opinions.  The examiner noted 
that in April 1968 the Veteran injured his right knee and had 
surgery prior to service and during service he reinjured the 
right knee sliding into a pool and that a Medial Review Board 
found him unfit for duty. 


After service, the examiner noted that in January 1986 the 
Veteran had right knee surgery, which involved arthroscopy with 
debridement, arthrotomy, cheilectomy and patellar tendon transfer 
with removal of osteophytes of the right knee.  The examiner 
noted the medical record in January 1999 relating left knee pain 
to right knee pain.  He found a diagnosis of the left knee 
completely difficult to clarify as the Veteran did not report for 
the examination, but concluded that there was sufficient evidence 
to show that the Veteran had an ongoing left knee condition.  

The examiner expressed the opinion that it was most likely than 
not that any shortening of the right knee was due to the 
preexisting injury and treatment prior to service and was not 
related to any injury or aggravation of the preexisting condition 
while in service.  The examiner explained that a meniscectomy, 
which the Veteran had prior to service, causes progression to 
severe degenerative arthritis with loss of the medial joint space 
compartment causing bone to bone with varus deformity and can 
result in what the Veteran described as shortening of his leg.  
He further explained that with severe deformity of one knee there 
may be limping causing increased stress in the other knee.  The 
examiner concluded that it was at least as likely as not that the 
left knee condition was condition, however, it was most likely 
that it was secondary to the initial injury in high school with 
treatment prior to entering service and not secondary to any 
aggravation in service of the preexisting condition.  






Analysis

The Veteran does not argue nor does the evidence show that his 
claimed left knee disability and shortening of the right leg was 
incurred in or aggravated by service.  Rather, the Veteran 
contends that his left knee disability and shortening of the 
right leg are secondary to his service-connected right knee 
disability.  

As there is no evidence of a left knee disability and shortening 
of the right leg in service, service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a), (b), (d) is not established.  
Also, arthritis of the left knee was not documented within the 
one year presumptive period as a chronic disease and presumptive 
service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307, 3.309 is not established. 

Although the Veteran's statements are credible and the Veteran is 
competent to describe symptoms of an illness, Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm of 
personal knowledge), and as a left knee disability is not a 
condition under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in nature.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).







And lay evidence can be competent and sufficient to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159. 

Although the Veteran is competent to describe symptoms of pain 
and shortening of the right leg which he can observe, the 
diagnosis of a left knee disability is based on history and 
clinical findings, which are interpreted by a person who is 
qualified through education, training, or experience to offer a 
medical diagnosis, statement, or opinion.  

As a lay person, the Veteran is not qualified, that is not 
competent, through education, training, or experience to offer a 
diagnosis that requires the correlation of history and clinical 
findings to a disease process.  For this reason, the Board 
determines that a left knee disability is not a simple medical 
condition that a lay person is competent to identify.  

The Veteran is competent to report a shortening of his right leg, 
as it is capable of lay observation; however he is not competent 
to address the medical causation of the shortening of the right 
leg as this is a medical determination and needs to be 
substantiated by competent medical evidence.  




Whereas here, the determinative question regarding the left knee 
involves a medical diagnosis, not capable of lay observation, or 
there is a question of medical causation regarding the left knee 
disability and shortening of the right leg, a lay assertion on 
medical causation is not competent evidence, Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993), competent medical evidence is required 
to substantiate the claim. 

On the claim of whether the left knee disability and shortening 
of the right leg is proximately due to or the result of the 
service-connected right knee disability, the question posed is 
whether the left knee disability or shortening of the right leg 
was caused by or aggravated by (permanently made worse) the 
service-connected disability.  38 C.F.R. § 3.310(a).  

As for the medical evidence of record addressing medical 
causation, the favorable evidence addressing the left knee 
disability consists of a VA note in January 1999 indicating that 
the Veteran's left knee pain was probably related to his right 
knee pain.  

The unfavorable evidence consists of the VA opinion.  

With regard to medical opinions, the credibility and weight to be 
attached to a medical opinion are within the Board's province as 
finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether the 
examiner was informed of the relevant facts.  Nieves Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing 
the probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

Considering the relative merits of the analytical findings and 
the details of the opinions, the Board places more weight on the 
unfavorable VA opinion because the opinion is supported by a 
rationale, detailed and consistent with other evidence of record.  

The Board rejects as favorable evidence the VA notation in 
January 1999 as the finding is not supported by any reasoning or 
rationale for the conclusion reached and a significant fact of 
the case, that is, the preexisting right knee disability, was not 
accounted for.  A mere conclusion statement is insufficient to 
allow the Board to make an informed decision as to the weight to 
assign to the medical statement.  Stefl v. Nicholson, 21 Vet. 
App. 120, 125 (2007).  Conversely, the VA opinion was based on 
analysis and applied to the facts of the case.  Nieves Rodriquez 
v. Peake, 22 Vet. App. 295 (2008).  

As for the shortening of the right leg, the VA examiner concluded 
that it was most likely than not that any shortening of the right 
knee or leg was due to the preexisting injury and treatment prior 
to service and was not related to any injury or aggravation of 
the preexisting condition while in service.  This opinion is 
uncontroverted and weighs against the claim.  

As the Board may consider only competent evidence to support its 
finding as to a question involving medical causation, where lay 
assertion on medical causation is not competent evidence, the 
preponderance of the evidence is against the claims for the 
reasons articulated, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  




VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Arthritis of the right knee is currently rated 10 percent under 
Diagnostic Codes 5010 and 5260.  Under Diagnostic Code 5010, 
traumatic arthritis is rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion for the 
specific joint involved.  

Limitation of motion of the knee is rated under either Diagnostic 
Code 5260 (limitation of flexion) or Diagnostic Code 5261 
(limitation of flexion).  And a separate rating may be assigned 
for each, that is, for limitation of flexion and for limitation 
of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 
percent disabling, flexion limited to 30 degrees is 20 percent 
disabling, and flexion limited to 15 degrees is 30 percent 
disabling.



Under Diagnostic Code 5261, extension limited to 10 degrees is 10 
percent disabling, extension limited to 15 degrees is 20 percent 
disabling, and extension limited to 20 degrees is 30 percent 
disabling. 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain on 
movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995). Also with any form of 
arthritis, painful motion is factor to be considered.  38 C.F.R. 
§ 4.59.    

Normal range of motion of the knee motion is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Instability of the right knee is rated under Diagnostic Code 
5257.  Under Diagnostic Code 5257, a 10 percent rating is 
warranted for slight knee impairment, that is, recurrent 
subluxation or lateral instability.  A 20 percent rating is 
assigned for a moderate degree of impairment, and a maximum 
rating of 30 percent is assigned for severe impairment.

Analysis

In March 2006, the Veteran filed his claim for an increased 
rating for right knee arthritis and right knee instability.  For 
the period covered in the appeal, there is no evidence pertaining 
to this service-connected right knee arthritis and instability.  
The Veteran has not reported for VA examinations in September 
2007, in January 2008, and in March 2009.  






During the appeal period there is no evidence indicating that 
arthritis of the right knee is manifested by limitation of motion 
and functional loss due to pain, painful motion, weakness, excess 
fatigability, incoordination, swelling, atrophy or additional 
loss of motion associated with flare-ups or on repetitive use.  
There also is no evidence showing severe recurrent subluxation or 
lateral instability.  

For these reasons, the preponderance of the evidence is against 
the claim for a rating higher than 10 percent for arthritis of 
the right knee and a rating higher than 20 percent for 
instability of the right knee.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).







In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which is contemplated by 
the Rating Schedule under the General Rating Formula.  In other 
words, the Veteran does not experience any symptomatology not 
already contemplated by the Rating Schedule.  

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for left knee disability to include as 
secondary to the service-connected right knee disability is 
denied. 

Service connection for shortening of the right leg to include as 
secondary to the service-connected right knee disability is 
denied. 

A rating higher than 10 percent for arthritis of the right knee 
is denied.  

A rating higher than 20 percent for instability of the right knee 
is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


